Dismissed and Memorandum Opinion filed September 6, 2007







Dismissed
and Memorandum Opinion filed September 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00383-CV
____________
 
REGINALD BAILEY, AS ADMINISTRATOR
OF THE ESTATE OF SHERYL ENGLISH,
and JOSEPH M. HILL, AS TRUSTEE OF THE BANKRUPTCY ESTATE OF SHERYL ENGLISH, Appellants
 
V.
 
BARNHART INTERESTS, INC., L. IRVIN BARNHART, and PAUL
F. BARNHART, JR., Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-27569
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from an interlocutory summary judgment order signed February 14,
2007.  On August 21, 2007, the court issued a letter to the parties, advising
that the order appealed was not a final, appealable judgment, and that the
appeal would be dismissed for want of jurisdiction unless any party filed a
response on or before August 30, 2007, showing that the court has
jurisdiction.  On August 30, 2007, appellants filed a motion for voluntary
dismissal of the appeal because the order appealed remains interlocutory.  We
grant appellants= motion.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 6, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.